DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 9-11, 14, 15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Matyushkin et al (US 2008/0017104) in view of MacInnes et al (US 4,568,277) and Thompson Jr et al (US 6,705,095) or Moslehi et al (US 5,435,379).
Matyushkin shows the chuck device claimed including a cylindrical body (29) having a heater element (50), a clamping electrode (36), and a fluid channel (38 and 38b) in the cylindrical body. But, Matyushkin does not show the fluid channel is a spiral channel, and the channel is fluidly connected to a compressor. 

Thompson shows it is known to provide a body (32) having a spiral fluid channel wherein the fluid channel is connected to an outlet/exhaust conduit that is connected with a compressor (12). 
Moslehi also shows it is known to fluid channel that is connected to an outlet pip (16) that is connected with a compressor (36) to recirculate a fluid carried in the channel. 
In view of MacInnes, and Thompson or Moslehi, it would have been obvious to one of ordinary skill in the art to adapt Matyushkin with the fluid channel that is provided with a spiral channel that substantially and evenly covers the body that supports a substrate thereon for the desired heat transfer there between wherein the spiral channel is further fluidly connected to a compressor to predictably and effectively pressurize the fluid as the fluid is exhausted from the fluid channel.  
With respect to claims 2, 5, 11, 14 and 20, Thompson shows a cooling system including a condenser (14) which is known to be a heat exchanger wherein the cooling system is a closed loop system as the fluid is recirculated, and Moslehi also shows a closed loop cooling system that includes a heat exchanger (34). 
With respect to claims 6 and 15, Matyushkin discloses for helium that is supplied in the fluid channel (para p0023]), and Moslehi also shows a helium source (42). 
	With respect to claim 10, Matyushkin further shows the body as an electrostatic chuck that includes a clamping electrode (36). 

With respect to claim 19, Thompson further shows a pedestal assembly (30) upon which a substrate support/body is supported thereon, and it would have been obvious to one of ordinary skill in the art to adapt Matyushkin with a pedestal that supports the electrostatic chuck/body as an alternative arrangement known in the art. 
Claims 3, 4, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Matyushkin in view of MacInnes and Thompson or Moslehi as applied to claims 1, 2, 5, 6, 9-11, 14, 15 and 18-20 above, and further in view of Lee (US 2016/0104634) and Shamouilian et al (US 2001/0042594).
Matyushkin in view of MacInnes and Thompson or Moslehi shows the structure claimed including the spiral fluid channel that is selectively fluidly connected to a cooling system wherein Moslehi further shows a pump for  but does not show the cooling system including a vacuum system. 
Lee shows it is known to provide a cooling system (152) coupled to a cooling channel/gap wherein the cooling system further includes a vacuum system (154) to control a pressure in the channel/gap.
Shamouilian also shows a vacuum system (85) including a vacuum pump that is provided in an exhaust system. 
In view of Lee or Shamouilian, it would have been obvious to one of ordinary skill in the art to adapt Matyushkin, as modified by MacInnes and Thompson or Moslehi, with 
With respect to claims 4 and 13, Shamouilian further shows that the vacuum pump is coupled to a processing chamber within which the electrostatic chuck is located as illustrated in Figure 1. 
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Matyushkin in view of MacInnes and Thompson or Moslehi as applied to claims 1, 2, 5, 6, 9-11, 14, 15 and 18-20 above, and further in view of Sundhar et al (US 2010/0089563).
Matyushkin in view of MacInnes and Thompson or Moslehi shows the structure claimed except for the compressor having a variable speed DC motor.
Sundhar shows it is known to provide a compressor (125) having a variable speed motor (140) to run the compressor. 
In view of Sundhar, it would have been obvious to one of ordinary skill in the art to adapt Matyushkin, as modified by MacInnes and Thompson or Moslehi, with the compressor having a variable speed DC motor that can predictably and effectively run the compressor as known in the art. 
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Matyushkin in view of MacInnes and Thompson or Moslehi as applied to claims 1, 2, 5, 6, 9-11, 14, 15 and 18-20 above, and further in view of Hu et al (US 2015/0007604).
Matyushkin in view of MacInnes and Thompson or Moslehi shows the structure claimed except for the compressor having an AC motor with a variable frequency drive. 

In view of Hu, it would have been obvious to one of ordinary skill in the art to adapt Matyushkin, as modified by MacInnes and Thompson or Moslehi, with the compressor having an AC motor with a variable frequency drive that can predictably and effectively run the compressor based on the load condition of the compressor as known in the art. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/SANG Y PAIK/Primary Examiner, Art Unit 3761